I agree that the reservation of an estate for life in the slaves was inconsistent with the gift, because, in *Page 303 
making the gift, there must have been a delivery of the slaves to the donee, and that delivery left no possession in the donor; and to acquire possession afterwards would be against his own delivery. If, however, he afterwards became possessed of the property by consent of the donee to hold it for life according to the reservation, that possession was held by virtue of such consent, and not under the reservation made at the time of the gift. Suppose, however, that the reservation was void, but that the Defendant held under it, believing, as did the Plaintiffs probably, that he had a right to do so; although the Plaintiffs might have brought their action and recovered the property, yet the Defendant's possession was not adverse: he held by consent and at the will of the               (495) owner: and although the mother might live many years afterwards, the statute of limitation would not begin to run.
The statute began to run from the time a demand of the negroes was made by the Plaintiffs and a refusal to deliver them up by the Defendant. That refusal was evidence of an adverse possession, but no evidence of such possession anterior thereto was adduced. Although, during the life of his wife, the Defendant exercised acts of ownership over the negroes, he did what he had a right to do, as he supposed, under the reservation. If so, it cannot be considered as evidence of an adverse possession, so as to let in the statute of limitations.
Agreeably to the principles here laid down, the Plaintiffs were entitled to recover in the case of Duncan and wife against the administrator of Parish Self. That was the case of a gift of a negro by Defendant's intestate, to his daughter, one of the Plaintiffs, reserving to himself a life estate. It was decided in this Court, at July term 1810. Whether in that case the reservation was void, was not the question before the Court, although there was an opinion intimated upon it. This case was not argued by counsel. The rule for a new trial must be made absolute.
Cited: Sutton v. Hollowell, 13 N.C. 186. *Page 304 
(496)